Citation Nr: 0426143	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  97 33 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
January 1947, from August 1950 to August 1953, and from 
October 1961 to August 1962.  He also served in the Army 
Reserve.  The appellant is the veteran's widow.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision by the Department of Veterans Affairs (VA) 
Montgomery, Alabama Regional Office (RO), denying the 
appellant entitlement to service connection for the cause of 
the veteran's death and eligibility for Chapter 35 
educational benefits.  In June 2000 the Board denied 
entitlement to service connection for the cause of the 
veteran's death and eligibility for Chapter 35 educational 
benefits.  The appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2001 the 
Court vacated the Board's decision and granted the 
Secretary's unopposed motion for remand.  A subsequent Board 
decision in March 2003 denied the benefits sought.  However, 
as a result of the notification by the appellant's attorney 
of the impending submission of additional evidence, the Board 
vacated the March 2003 decision in April 2003.  Additional 
evidence was thereafter obtained from the appellant and 
developed by the Board pursuant to then authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).   The case was remanded to the 
RO in August 2003 and April 2004 for further development to 
include consideration of all the evidence added to the record 
and due process considerations, respectively.  The case has 
since been returned to the Board

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the case was pending before the Board the appellant's 
representative in August 2004 submitted medical literature 
concerning sepsis, including etiology.  The RO has not had 
the opportunity to review this evidence in conjunction with 
the appellant's claim and a waiver of initial review by the 
RO has not been submitted by the representative.  While the 
Board regrets the delay, in order to ensure the appellant's 
right of due process the case must be remanded to the RO.

Accordingly, the case is REMNDED for the following actions

1.  It is requested that the RO forward 
to the claims folder to the VA examiner 
who rendered the September 2003 opinion 
(if unavailable to another VA specialist) 
in order to review the recently received 
medical literature.  Request the examiner 
to review the newly received evidence and 
to specify whether it is as likely as not 
that the veteran had sepsis, which 
contributed to his death.  If yes, 
whether it is as likely as not that the 
sepsis was caused by his chronic urinary 
tract infections.  A complete rationale 
for any opinion expressed should be 
included in the report.  

2.  Thereafter, the RO should review the 
appellant's claim, taking into 
consideration the evidence received from 
the appellant subsequent to the July 2004 
supplemental statement of the case.  If 
the benefit sought is not granted the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case and an opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




